Citation Nr: 0804542	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-21 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of head 
injury, to include seizures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and E. S.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had honorable service from October 1986 to 
October 1990.  He had a period of other than honorable 
service from April 1991 to December 1992.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a July 2004 
rating decision of the VA Regional Office in Chicago, 
Illinois that denied service connection for residuals of head 
injury, to include seizures.  

The veteran was afforded a videoconference personal hearing 
in January 2008 before the undersigned Veterans Law Judge 
sitting at Washington, DC.  The transcript is of record.

The Board notes that in his original claim received in July 
2002, the veteran claimed service connection for a psychosis, 
alcoholism, and body aches and muscle spasm that were not 
addressed by the RO.  These matters are referred to the 
agency of original jurisdiction for further consideration.

After review of the record, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The veteran asserts that he now has residuals of head trauma, 
to include seizures, from injury in service for which service 
connection should be granted.  

At the outset, the record shows that the veteran's service 
medical records are not available for the most part.  
However, the file does contain a Report of Medical History on 
service entrance in 1990 on which he checked "head injury".  
The examining personnel wrote that this had occurred at age 
14-15 for which the veteran received stitches and had no loss 
of consciousness.  

The appellant presented testimony on personal hearing in 
January 2008 to the effect that as a boiler technician in 
service, he ran into a valve and injured his head resulting 
in swelling that required lancing and draining.  He related 
that the first time he experienced seizures was when he was 
in the Navy, and that after discharge, he was hospitalized at 
Hines VA hospital around 1993 or 1994.

Review of the record reflects that on initial VA records 
request dated in October 2002, the RO sought records from the 
Hines VA dating from January 1994.  As noted previously, 
however, the veteran stated at his hearing that he may have 
received treatment there in 1993.  The veteran wrote in 
September 2005 that he was treated at the Jesse Brown VA 
Medical Center (Westside) from January 1995.  The claims 
folder contains clinical data from that facility dating from 
August 2002.  The record thus indicates that relevant 
evidence in support of the veteran's claim may exist or could 
be obtained from a VA facility. See Epps v. Brown, 9 Vet. 
App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  

The veteran was separated from his first tour of duty 
(honorably) in 1990.  The Board thus finds that it might be 
advantageous to request VA records dating from 1990 in case 
the appellant was treated earlier than he recalls.  

The Board would also point out that in cases where the 
veteran's service records are unavailable through no fault of 
the claimant, there is a heightened obligation to assist the 
claimant in the development of his case, including the 
obligation to search alternate sources. See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991).  The United States Court of 
Appeals for Veterans Claims (Court) in Dixon v. Derwinski, 3 
Vet. App. 261 (1992) held that the VA should conduct a 
"reasonably exhaustive search" to obtain service medical 
records.  

In this case, it does not appear that the RO has made a 
thorough attempt to locate the appellant's records through 
alternative sources or other appropriate Federal records 
repositories.  It is incumbent upon VA to afford the 
appellant's claim this consideration due to the 
unavailability of his service records. See Marciniak v. 
Brown, 10 Vet. App. 198 (1997), O'Hare (1991).  In this 
regard, the RO should attempt to reconstruct the service 
medical and personnel records through alternative means.  
This includes attempts to obtain any information from all 
available sources and records repositories.  The Court has 
held that VA's efforts to obtain service department records 
shall continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile. Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999

In this regard, the RO should once again contact the National 
Personnel Records Center and the service department for any 
records that may have become associated with his file since 
the last request in 2002.  The appellant should also be 
requested to provide the names and addresses of any and all 
private physicians from whom he received treatment. 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should asked to 
provide the names, addresses, and 
approximate dates of treatment for 
all health care providers, VA and 
private, who have treated him for 
any disability from 1990 to the 
present.  After securing the 
necessary authorizations, the RO 
should request copies of all 
identified records and associate 
them with the claims file, if not 
already of record.

2.  The RO should take all 
appropriate steps to secure any 
outstanding service medical and 
personnel records or alternative 
records for the veteran from the 
National Personnel Records Center, 
the VA Records Management Center 
in St. Louis, Missouri, directly 
from the Department of the Navy, 
and any other appropriate records 
repository, to include those which 
are on microfilm or have been 
retired.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2007) regarding 
requesting records from Federal 
facilities.  A letter should be 
sent to the veteran advising him 
specifically of the possible 
sources of information or evidence 
that may be helpful to his claims.  
If no records are found, a 
determination of such should be 
placed in the claims file.

3.  Copies of all of the veteran's 
treatment records (to include 
those which may have been retired 
or on microfilm) dating from 1990 
to the present should be retrieved 
from VA Hines and associated with 
the record.  Records from the 
Westside VA facility dating from 
1990 to 2002 should also be 
requested an incorporated into the 
record.

4.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the appellant and 
his representative should be 
provided with a supplemental 
statement of the case and afforded 
an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

